Affirmed and Memorandum Opinion filed January 19, 2006








Affirmed and Memorandum Opinion filed January 19,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00512-CR
____________
 
JAMES WALKER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 180th District
Court
Harris County, Texas
Trial Court Cause No.
549,881
 

 
M E M O R A N D U M   O
P I N I O N
Appellant was convicted of aggravated sexual assault of a
child in 1990.  Appellant filed a motion
for post‑conviction DNA testing under Chapter 64 of the Texas Code of
Criminal Procedure.  See Tex. Code Crim. Proc. Ann. art. 64.01‑64.05
(Vernon Supp.2004‑05).  The trial
court denied the request and entered findings of fact and conclusions of law on
March 21, 2005.  The trial court found
that no biological material was available for testing and therefore concluded
appellant had not met his burden of proof under the statute.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and appellant filed a pro se response on
December 20, 2005. 
We have reviewed the issues and briefs and agree the appeal
is wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief and response would
add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 19, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).